Citation Nr: 0414809	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-14 786	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	C. Ryan Jones, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and P. G.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1941 to October 
1945.  He died in November 1998.  The appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in, 
Roanoke, Virginia.  The appellant has appealed to the Board 
for favorable resolution.

The appellant testified before the undersigned member of the 
Board in September 2001.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and her attorney if further action is required on 
their part.



REMAND

In 2003, after the Board undertook additional development on 
the case, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, a remand will be 
necessary to insure adequate due process.  Moreover, as 
explained below, an additional question has arisen such that 
the Board now finds that an addendum opinion would be helpful 
prior to adjudication.  

Although lung cancer is the only listed cause of death on the 
veteran's death certificate, in April 2004, a VA oncologist 
opined that there was no histological evidence of lung 
cancer.  This raises a new question, namely, what is the 
correct cause of the veteran's death?  

The VA oncologist also dissociated the veteran's only 
service-connected disability, a subtotal gastrectomy with the 
cause of his death; however, this also indirectly questions 
the cause of death.  

The Board therefore requests that the claims file be returned 
to the VA oncologist for an addendum opinion addressing the 
likely cause or causes of death (if such can be determined) 
and the likelihood that a subtotal gastrectomy caused death 
or otherwise contributed to any other cause of death.  

Accordingly, the case is remanded to the RO for the following 
action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  

2.  The RO should notify the appellant 
that VA will attempt to obtain a medical 
opinion that identifies the true cause or 
causes of death of the veteran and the 
likelihood that a subtotal gastrectomy 
caused death or contributed to the cause 
of his death.  The appellant should be 
invited to submit any additional evidence 
on the matter and should be notified that 
VA will assist in obtaining that evidence 
if she so desires.  

3.  The claims file should be returned to 
the VA oncologist who offered the April 
2004 opinion or to a qualified substitute 
if that physician is not available.  The 
oncologist is asked to identify, if 
possible, the likely cause or causes of 
death in this case.  In light of the 
likely cause or causes of death, the 
oncologist is also asked to offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
chance) that the veteran's subtotal 
gastrectomy contributed to his death.  
The oncologist should support any 
conclusion with a complete rationale and 
if any question cannot be answered the 
oncologist should so state.  

4.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the claims.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
with respect to entitlement to accrued 
benefits and entitlement to service 
connection for the cause of the veteran's 
death should be furnished to the 
appellant and her attorney.  They should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



